Citation Nr: 0614179	
Decision Date: 05/15/06    Archive Date: 05/25/06

DOCKET NO.  98-04 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by blurred vision, to include as a manifestation 
of undiagnosed illness.

2.  Entitlement to service connection for degenerative joint 
disease, to include manifestations of low back disorder and 
bilateral knee disorders, claimed in the alternative as 
aching joints due to undiagnosed illness or fibromyalgia.

3.  Entitlement to service connection for degenerative joint 
disease of the shoulders, claimed in the alternative as 
aching joints due to undiagnosed illness or fibromyalgia.

4.  Entitlement to service connection for a disability 
manifested by skin rashes.

5.  Entitlement to a higher disability ratings for post-
traumatic stress disorder (PTSD), evaluated as 30 percent 
disabling prior to June 8, 1999, and 50 percent disabling 
from June 8, 1999, on appeal from the original grant of 
service connection.

6.  Entitlement to an initial compensable disability rating 
for residuals of a right index finger fracture.

7.  Entitlement to an initial disability rating in excess of 
10 percent for post-operative hammertoes of the left foot 
with pes planus.

8.  Entitlement to an initial disability rating in excess of 
10 percent for post-operative hammertoes of the right foot 
with pes planus.

9.  Entitlement to an effective date earlier than June 8, 
1999, for the grant of a total rating for compensation 
purposes based on individual unemployability.

10.  Entitlement to an effective date earlier than December 
28, 2001, for the grant of a 30 percent disability rating for 
service-connected chronic bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to June 
1997.  He served in the Southwest Asia Theatre of Operations 
from December 17, 1990, to April 28, 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1998 rating decision of the 
St. Louis, Missouri, Department of Veterans Affairs (VA) 
Regional Office (RO).  The claims were previously remanded by 
the Board in June 2003.

The issues of entitlement to service connection for blurred 
vision, to include as a manifestation of undiagnosed illness; 
entitlement to service connection for degenerative joint 
disease, to include manifestations of low back disorder and 
bilateral knee disorder; entitlement to an initial 
compensable disability rating for residuals of a right index 
finger fracture; entitlement to an initial disability rating 
in excess of 10 percent for post-operative hammertoes of the 
left foot with pes planus; entitlement to an initial 
disability rating in excess of 10 percent for post-operative 
hammertoes of the right foot with pes planus; entitlement to 
an effective date earlier than June 8, 1999, for the grant of 
a total rating for compensation purposes based on individual 
unemployability; and entitlement to an effective date earlier 
than December 28, 2001, for the grant of a 30 percent 
disability rating for service-connected chronic bronchitis 
are addressed in the REMAND portion of the decision below.

The veteran's July 2002 claim of entitlement to service 
connection for dental trauma is referred to the RO for 
appropriate development.  


FINDINGS OF FACT

1.  The veteran was diagnosed with degenerative joint disease 
of the shoulders in service and is currently diagnosed with 
osteoarthritis of the shoulders.

2.  The veteran does not have a current disability manifested 
by skin rashes.

3.  Since the effective date for the grant of service 
connection, symptoms of the veteran's service-connected PTSD 
have resulted in occupational and social impairment in most 
areas, including work, family relations, and mood.


CONCLUSIONS OF LAW

1.  Service connection is warranted for osteoarthritis of the 
shoulders.  38 U.S.C.A. §§ 1110, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).

2.  Service connection is not warranted for a disability 
manifested by skin rashes.  38 U.S.C.A. §§ 1110, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).

3.  The criteria for a 70 percent disability rating, but no 
higher, for PTSD have been met since the effective date for 
the grant of service connection.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, 4.130, 
Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Inform and Assist

The veteran's claims were originally adjudicated by a rating 
decision in January 1998.  A letter from the RO to the 
veteran in August 2003 provided notice regarding what 
information and evidence was needed to substantiate the 
veteran's claims, what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claims.  
See 38 C.F.R. § 3.159(b) (2005).

The Board finds that any defect with respect to the timing of 
the notice was harmless error.  While the notice provided to 
the veteran was not given prior to the first RO adjudication 
of the claims, the notice was provided by VA subsequent to a 
June 2003 Board remand, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, the 
veteran's claims were re-adjudicated by April 2004 and August 
2005 Supplemental Statements of the Case (SSOCs).  These 
actions essentially cured the error in the timing of the 
notice.

The veteran was not provided with notice of the type of 
evidence necessary to establish an effective date for service 
connection for PTSD on appeal.  Even though the notice was 
inadequate regarding this element, there is no prejudice to 
the veteran in issuing a final decision because notice as to 
the assignment of an effective date is not required because 
no effective date is being set in this decision.  Entitlement 
to service connection for PTSD was established from the day 
after the veteran's separation from service.  With regard to 
the claim of service connection for a skin rash, given the 
decision herein, any argument about effective date is moot.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

As for VA's duty to assist a veteran, the veteran's service 
medical records, VA medical records, records from the Social 
Security Administration, and private medical records 
identified by the veteran have been obtained.  There is no 
indication that relevant records exist that have not been 
obtained.  The duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  The veteran 
was provided VA examinations in September 1997, October 1997, 
May 1999, October 2000, November 2002, and December 2004.

The Board finds that VA has done everything reasonably 
possible to assist the veteran in connection with the claims 
decided herein.  A remand or further development of this case 
would serve no useful purpose.  VA has satisfied its duties 
to inform and assist the veteran in this case.  Also, VA's 
efforts have substantially complied with the instructions 
contained in the June 2003 Remand from the Board.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  Further 
development and further expending of VA's resources is not 
warranted.

Analysis

Having determined that the duties to inform and assist the 
veteran have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2005).

1.  Initial Rating for PTSD

The veteran has disagreed with the disability ratings 
assigned for his service-connected PTSD.  Because this appeal 
is from the initial rating assigned to a disability upon 
awarding service connection, the entire body of evidence is 
for equal consideration.  Consistent with the facts found, 
the rating may be higher or lower for segments of the time 
under review on appeal, i.e., the rating may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  Under Diagnostic Code 9411, 50, 70 and 
100 percent ratings are warranted in the following 
circumstances:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent].

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent].

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
[100 percent].

38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to 
each veteran and disorder, and the effect of those symptoms 
on the claimant's social and work situation.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

The veteran's service-connected PTSD is manifested by 
symptoms such as chronic sleep impairment, nightmares, 
flashbacks, anxiety, depression, and anxious and dysphoric 
mood.  He has difficulty adapting to stressful circumstances 
including work.  The veteran was discharged from service 
essentially because of the symptoms of his PTSD, and, 
although he was able to obtain employment after service, he 
has not been employed since July or September 1997, only a 
few months after service.

In assessing the evidence of record, the Board has reviewed 
the veteran's Global Assessment of Functioning (GAF) scores.  
A GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

The severity of the veteran's symptoms are reflected in 
assigned GAF scores ranging from 41 to 60 based upon his 
impairment from PTSD.  (The veteran has been assigned lower 
GAF scores when undergoing treatment for substance abuse, but 
those scores do not reflect the level of disability resulting 
from his PTSD.)  A GAF score of 41-50 contemplates serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  See DSM-IV at 44-47.  A GAF 
score of 51-60 contemplates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Id.  A GAF score is highly probative as it relates 
directly to the veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders.  See Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
veteran's disability in his favor and concludes that the 
objective medical evidence since the veteran's separation 
from service shows disability that more nearly approximates 
that which warrants the assignment of a 70 percent disability 
rating but no higher.  See 38 C.F.R. § 4.7 (2005).  The 
veteran's most significant symptom is his difficulty adapting 
to stressful circumstances including work.  Because of the 
effect of his symptoms, the veteran's overall disability 
picture more nearly approximates the criteria for a 70 
percent disability rating than a 30 or 50 percent disability 
rating.  As reflected by the GAF scores assigned to the 
veteran, as well as the records of his treatment for PTSD and 
the various examination reports, the veteran's symptoms 
result in occupational and social impairment in most areas, 
including work, family relations, and mood.

The Board considered assigning the veteran a rating higher 
than 70 percent; however, the preponderance of the evidence 
is against the assignment of a disability rating greater than 
70 percent.  The veteran does not meet any of the criteria 
for a rating higher than 70 percent.  For example, there is 
no evidence in the record of gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting himself or others; intermittent ability to 
perform activities of daily living; disorientation to time or 
place; or memory loss for names of close relatives, own 
occupation, or own name.

In order to evaluate the veteran's PTSD as 100 percent 
disabling, his disability must more nearly approximate the 
criteria for that rating than for the lower rating. The 
veteran's symptoms do not result in total occupational and 
social impairment.  Although the veteran has been unemployed 
and has limited social interaction, he is capable of 
interacting with others, including his mother, spouse, and 
children.  Therefore, a higher rating is not warranted.  The 
overall effect of the veteran's symptoms of PTSD more nearly 
approximates the criteria for a disability rating of 70 
percent but no higher.

2.  Claims for service connection

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).

In the case of a disease only, service connection also may be 
established under section 3.303(b) by evidence of (1) the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period and (2) present disability from it.  Savage v. Gober, 
10 Vet. App. 488, 495 (1997).  Arthritis may be presumed to 
have been incurred during active military service if 
manifested to a degree of 10 percent within the first year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

a.  Shoulders

At a March 1997 medical board examination in service, the 
veteran was diagnosed with degenerative joint disease of both 
shoulders.  X-ray examination of the veteran's shoulders in 
November 1996 had shown degenerative changes in the 
shoulders.  Post-service medical records show regular 
treatment of the veteran for complaints of bilateral shoulder 
pain.  At a November 2002 VA examination, the veteran was 
diagnosed with arthritis of the shoulders.  X-ray examination 
of the shoulders at that time showed degenerative changes.  
Accordingly, service connection is warranted for 
osteoarthritis of the shoulders.


b.  Skin disorder

The veteran has no current disability manifested by skin 
rashes.  Although the veteran was treated in service for skin 
rashes, there is no evidence that the veteran has a current 
disability.

The veteran's service medical records show treatment for 
tinea cruris in August 1981, pityriasis rosea in February and 
March 1983.  The veteran had repeated examination and 
treatment for the pityriasis rosea, which resolved in March 
1983.  At a March 1997 medical board examination in service, 
examination of the veteran's skin revealed multiple circular, 
slightly raised hyperpigmented patches or macules with a very 
small amount of scales.  The patches were sharply 
circumscribed.  At his March 1997 retirement examination, the 
veteran was diagnosed with recurrent skin lesions.

At a September 1997 VA general medical examination, the 
examiner noted that the veteran's skin had good texture and 
turgor.  There was one dried, flat lesion on veteran's right 
thigh that measured approximately three-square millimeters.  
The rest of the veteran's skin appeared normal.  The examiner 
described the veteran's skin as "normal."

At a May 1999 VA general medical examination, the examiner 
found no evidence of skin disease.

At an October 1998 hearing, the veteran testified that since 
approximately 1992 he had developed rashes that looked like 
"little, old spots of ring worms."  He developed the rash 
primarily on his legs and chest.  He reported treatment with 
different types of creams by VA and private medical care 
providers.  Nevertheless, a veteran's statements as to 
subjective symptomatology alone, without medical evidence of 
an underlying impairment capable of causing the symptom 
alleged, generally cannot constitute evidence of the 
existence of a current disability for VA service connection 
purposes.  See Hayes v. Brown, 9 Vet. App. 67, 72 (1996).  
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of 
present disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); see 38 U.S.C.A. § 1110.  
Despite the veteran's assertions at the October 1998 hearing, 
the post-service medical records, including VA examinations 
in September 1997 and May 1999 show no treatment for or 
diagnosis of a skin rash.

In this case, the preponderance of the evidence shows that 
the veteran does not have a disability manifested by a skin 
rash.  Accordingly, because the preponderance of the evidence 
is against the veteran's claim of entitlement to service 
connection for skin rashes, the claim must be denied.


ORDER

Entitlement to service connection for osteoarthritis of the 
shoulders is granted.

Entitlement to service connection for a disability manifested 
by skin rashes is denied.

Entitlement to a disability rating of 70 percent, but no 
higher, for the veteran's PTSD, is granted since the 
effective date for the grant of service connection, subject 
to statutory and regulatory provisions governing the payment 
of monetary benefits.


REMAND

The issues of entitlement to service connection for blurred 
vision, to include as a manifestation of undiagnosed illness, 
entitlement to service connection for degenerative joint 
disease, to include manifestations of low back disorder and 
bilateral knee disorder; entitlement to an initial 
compensable disability rating for residuals of a right index 
finger fracture; entitlement to an initial disability rating 
in excess of 10 percent for post-operative hammertoes of the 
left foot with pes planus; entitlement to an initial 
disability rating in excess of 10 percent for post-operative 
hammertoes of the right foot with pes planus are not ready 
for appellate review.

In the two most recent supplement statements of the case, the 
RO failed to consider the issues regarding the veteran's left 
foot and right index finger.  No explanation has been 
provided for this action, and the veteran has not withdrawn 
his appeal of these issues.

The veteran claims to have blurred vision and aching joints, 
specifically the back and bilateral knees, that were either 
incurred in service or are an undiagnosed illness resulting 
from service in the Persian Gulf War.  VA is authorized to 
pay compensation to any Persian Gulf veteran who exhibits 
objective indications of a qualifying chronic disability, if 
the disability became manifest during service in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of disability of 10 percent or more prior 
to December 31, 2006.  Compensation is payable under these 
provisions if by history, physical examination, and 
laboratory tests the disability cannot be attributed to any 
known clinical diagnosis.  A qualifying chronic disability 
means a chronic disability resulting from an undiagnosed 
illness; or a medically unexplained chronic multi-symptom 
illness that is defined by a cluster of signs or symptoms, 
such as chronic fatigue syndrome, fibromyalgia, irritable 
bowel syndrome, or any other disability determined by VA to 
meet these criteria; or any diagnosed illness found by VA to 
warrant a presumption of service connection.

"Objective indications of a qualifying chronic disability" 
include both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  "Chronic" is defined as a disability 
existing for six months or more, or a disability that 
exhibits intermittent episodes of improvement and worsening 
over a six-month period.  Compensation is not payable under 
these provisions if there is affirmative evidence that an 
undiagnosed illness was not incurred during active duty in 
the Southwest Asia theater of operations.  38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317. 

The veteran was treated for low back and bilateral knee 
injuries and pain in service.  Post-service diagnoses of the 
veteran's complaints have varied but have included gout and 
fibromyalgia.  It is unclear what the current diagnosis, if 
any, of these disorders is and whether any current disability 
is related to his symptoms in service.  A VA examination is 
necessary regarding the veteran's claims because the evidence 
of record is insufficient for the Board to make a decision.

The veteran was noted to have excessive tearing in his eyes 
in service.  The diagnoses of the veteran's post-service 
complaints of blurred vision have varied but have included 
insufficient tear film and dry eye syndrome.  It is unclear 
what the current diagnosis, if any, for the veteran's 
symptoms of blurred vision is and whether any current 
disability is related to his symptoms in service.  A VA 
examination is necessary regarding the veteran's claims 
because the evidence of record is insufficient for the Board 
to make a decision.

Finally, a VA examination is necessary to evaluate the 
severity of the veteran's disabilities of the feet, including 
bilateral pes planus.

Regarding the issues of entitlement to an effective date 
earlier than June 8, 1999, for the grant of a total rating 
for compensation purposes based on individual unemployability 
(TDIU) and entitlement to an effective date earlier than 
December 28, 2001, for the grant of a 30 percent disability 
rating for service-connected chronic bronchitis, the TDIU and 
the 30 percent disability rating were granted in a May 2003 
rating decision.  The veteran has filed a timely notice of 
disagreement, received in January 2004, with the effective 
dates assigned for those benefits.  The RO has not issued a 
statement of the case (SOC) that addresses these issues.  
Where a veteran has submitted a timely notice of disagreement 
with an adverse decision and the RO has not subsequently 
issued a SOC addressing the issue, the Board should remand 
the issue to the RO for issuance of a SOC.  Manlincon v. 
West, 12 Vet. App. 238, 240-241 (1999).

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.

1.  Provide a VA feet examination, to the 
veteran in order to assist in evaluating 
the severity of the veteran's service-
connected post-operative hammertoes of 
the left foot with pes planus and post-
operative hammertoes of the right foot 
with pes planus.

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner 
should complete all relevant inquiries on 
the examination worksheet.

2.  Provide a VA hand, thumb, and fingers 
examination, to the veteran in order to 
assist in evaluating the severity of the 
veteran's service-connected residuals of 
a right index finger fracture.

The claims folder, must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner 
should complete all relevant inquiries on 
the examination worksheet.

3.  Provide VA joints, spine, and 
fibromyalgia examinations to the veteran 
in order to assist in determining whether 
the veteran is entitled to service 
connection for his claimed chronic low 
back and bilateral knee disorders.

The claims folder, must be made available 
to the examiner for review in conjunction 
with the examination.  

All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.

The examiner should do the following:  

a.  Elicit from the veteran details about 
the onset, frequency, duration, and 
severity of all complaints of low back 
and bilateral knee pain, and indicate 
what precipitates and what relieves them.

b.  Indicate whether there are any 
objective medical indications that the 
veteran is suffering from signs and 
symptoms of a low back or bilateral knee 
disorder.

c.  State whether any low back or 
bilateral knee complaints are 
attributable to any known diagnostic 
entity or a medically unexplained chronic 
multi-symptom illness, such as 
fibromyalgia.  If not, the examiner 
should specifically state whether he is 
unable to ascribe a diagnosis to the 
veteran's complaints.    

d.  If the veteran has an undiagnosed 
illness, state whether there is 
affirmative evidence that this condition 
was incurred during active duty in the 
Southwest Asia theater of operations, or 
whether there is affirmative evidence 
that the undiagnosed illness was caused 
by a supervening condition or event that 
occurred between his departure from the 
Southwest Asia theater of operations (in 
April 1991) and the onset of the illness. 

e.  If the signs and symptoms are 
attributed to a known clinical diagnosis, 
the examiner should offer an opinion as 
to each such know clinical diagnosis as 
to whether it is at least as likely as 
not related to the veteran's military 
service.

4.  Provide a VA eye examination to the 
veteran in order to assist in determining 
whether the veteran is entitled to 
service connection for his claimed 
blurred vision disorder.  Entitlement to 
service connection has already been 
established for an intraocular lesion of 
the right eye with secondary cataract.  
That disability is not the subject of 
this examination request.

The claims folder, must be made available 
to the examiner for review in conjunction 
with the examination.  The veteran's 
service medical records are contained in 
white envelopes in the second volume of 
the claims file.

All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.

The examiner should do the following:  

a.  Elicit from the veteran details about 
the onset, frequency, duration, and 
severity of the veteran's blurred vision 
and state what precipitates and what 
relieves it.

b.  Indicate whether there are any 
objective medical indications that the 
veteran is suffering from signs and 
symptoms of an eye disorder.  

c.  State whether any complaints of 
blurred vision are attributable to any 
known diagnostic entity or medically 
unexplained chronic multi-symptom 
illness.  If not, the examiner should 
specifically state whether he is unable 
to ascribe a diagnosis to the veteran's 
complaints. 

d.  If the veteran has an undiagnosed 
illness, state whether there is 
affirmative evidence that this condition 
was incurred during active duty in the 
Southwest Asia theater of operations, or 
whether there is affirmative evidence 
that the undiagnosed illness was caused 
by a supervening condition or event that 
occurred between his departure from the 
Southwest Asia theater of operations (in 
April 1991) and the onset of the illness. 

e.  If the signs and symptoms are 
attributed to a known clinical diagnosis, 
the examiner should offer an opinion as 
to each such know clinical diagnosis as 
to whether it is at least as likely as 
not related to the veteran's military 
service

5.  After the development requested above 
has been completed to the extent 
possible, review the record regarding the 
issues of (1) entitlement to service 
connection for blurred vision, to include 
as a manifestation of undiagnosed 
illness; (2) entitlement to service 
connection for degenerative joint 
disease, to include manifestations of low 
back disorder and bilateral knee 
disorder, claimed in the alternative as 
aching joints due to undiagnosed illness 
or fibromyalgia; (3) entitlement to an 
initial compensable disability rating for 
residuals of a right index finger 
fracture; (4) entitlement to an initial 
disability rating in excess of 10 percent 
for post-operative hammertoes of the left 
foot with pes planus; (5) entitlement to 
an initial disability rating in excess of 
10 percent for post-operative hammertoes 
of the right foot with pes planus.  If 
any benefit sought on appeal remains 
denied, furnish a supplemental statement 
of the case (SSOC) to the veteran and his 
representative and give them the 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board, if in order.

6.  Furnish a statement of the case (SOC) 
regarding the issues of entitlement to an 
effective date earlier than June 8, 1999, 
for the grant of a TDIU and entitlement 
to an effective date earlier than 
December 28, 2001, for the grant of a 30 
percent disability rating for service-
connected chronic bronchitis to the 
veteran and his representative.  The 
veteran must be advised of the time limit 
in which he may file a substantive 
appeal.  If, and only if, a timely and 
adequate substantive appeal is received, 
the claim(s) should then be returned to 
the Board for further review, as 
appropriate.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


